                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE



   UNITED STATES OF AMERICA                       )
                                                  )
   v.                                             )      No. 2:17-CR-092
                                                  )
   QUINTON JAMES GROVE                            )


                                         ORDER

         In June 2018, this Court sentenced the defendant to a 60-month term of

   imprisonment. He is presently scheduled to be released from federal custody on April 19,

   2023. See Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited May 18, 2020).

         Pro se, the defendant has filed an “Emergency Request for Reduction in Sentence /

   Modification Pursuant to 18 U.S.C. 3582.” [Doc. 367]. Therein, the defendant asks the

   Court to transfer him to supervised release due to the COVID-19 pandemic. In the body

   of his motion, the defendant references: The Coronavirus Aid, Relief, and Economic

   Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020); a recent

   memorandum issued by Attorney General William Barr; and 18 U.S.C. § 3582(c)(1)(A)(i).

         As for the Barr memorandum, see Attorney General Memorandum for Director of

   Bureau of Prisons, https://www.justice.gov/file/1266661/download (last visited May 5,

   2020), that document provides instructions for the Bureau of Prisons. It does not bestow

   any authority upon the courts.




Case 2:17-cr-00092-RLJ-MCLC Document 368 Filed 05/21/20 Page 1 of 2 PageID #: 2308
          Next, it is true that Section 12003 of the CARES Act presently and temporarily

   provides for expanded prisoner home confinement.               However, as with the Barr

   Memorandum, the CARES Act places decision making authority solely within the

   discretion of the Attorney General and the Director of the Bureau of Prisons. The Court

   therefore does not have power to grant relief under Section 12003 of the CARES Act.

          Lastly, 18 U.S.C. § 3582(c)(1)(A)(i) indeed allows district courts to consider

   prisoner motions for sentence reduction upon a finding of “extraordinary and compelling

   reasons.” However, such motions cannot be entertained by a district court until “after the

   defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

   Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

   of such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

   § 3582(c)(1)(A).

          Nothing in the record indicates that the present defendant has exhausted his

   administrative remedies as required by § 3582(c)(1)(A).          The Court therefore lacks

   authority to consider the present motion under that statute.

          For all these reasons, the defendant’s “Emergency Request for Reduction in

   Sentence / Modification Pursuant to 18 U.S.C. 3582” [doc. 367] is DENIED.

                 IT IS SO ORDERED.

                                                            ENTER:



                                                                   s/ Leon Jordan
                                                             United States District Judge


                                                2

Case 2:17-cr-00092-RLJ-MCLC Document 368 Filed 05/21/20 Page 2 of 2 PageID #: 2309
